Citation Nr: 0605465	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  99-22 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for a right 
forearm scar, currently rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for impairment of 
the right elbow associated with residuals of a right forearm 
scar, currently rated as 30 percent disabling.  

3.  Entitlement to service connection for lumbar spine 
degenerative disc disease.  

4.  Entitlement to service connection for a right arm 
disorder.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from December 1941 to November 
1945.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Los Angeles, 
California, VA Regional Office (RO).   

This case has previously come before the Board.  In June 
2003, the claim regarding a right arm injury was reopened and 
the issues of service connection for residuals of a right arm 
injury and residuals of a back injury, and the issue 
pertaining to the evaluation of a right forearm scar were 
remanded to the agency of original jurisdiction (AOJ) for 
additional development.  The case has been returned to the 
Board for further appellate review.  

The Board notes that by rating decision, dated in June 2004, 
the AOJ granted service connection for impairment of the 
right elbow associated with residuals of the right forearm 
scar and assigned a 30 percent disability evaluation.  The 
issue of the rating for the residuals of the right arm 
injury, to include the forearm scar and limitation of motion 
of the elbow is before the Board and thus, will be addressed 
herein.  The issue of service connection for a right arm 
disorder remains in appellate status.  

In connection with his appeal, the veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in February 2003.  A transcript of the 
hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The veteran is in receipt of the maximum schedular 
evaluation for his right forearm scar.  

2.  The veteran is right hand dominant.  

3.  Flexion in the right (major) elbow is limited to 60 
degrees with pain.  Functional limitation does not 
approximate flexion limited to 45 degrees.  

4.  Lumbar spine degenerative disc disease is attributable to 
service.  

4.  A right arm disorder, other than that already service-
connected, is not attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right forearm scar have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 7803, 
7804, 7805 (2002) & (2005).

2.  The criteria for a 40 percent evaluation for impairment 
of the right elbow associated with a right forearm scar have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5206, 5207 (2005).

3.  Lumbar spine degenerative disc disease was incurred in 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2005).

4.  A right arm disorder, other than that already service-
connected, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the veteran in June 2003.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The veteran was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the June 2003 
notice, the September 2004 and December 2005 supplemental 
statements of the case issued constituted subsequent process.  
The veteran has not shown how any error was prejudicial.  
Moreover, the essential fairness of the adjudication was not 
affected.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

I.  Evaluation

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2005).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2005).

Prior to August 30, 2002, scars were evaluated as follows:  a 
10 percent evaluation is warranted for superficial scars that 
are poorly nourished with repeated ulceration.  38 C.F.R. § 
4.118, Diagnostic Code 7803 (2002).  A 10 percent evaluation 
is warranted for superficial scars that are tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Scars may also be evaluated for 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002).

Under newly revised Diagnostic Code 7804, scars, superficial, 
painful on examination are rated 10 percent disabling.  Note 
(1) provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) provides that a 
10 percent evaluation will be assigned for a scar on the tip 
of a finger or toe even though amputation of the part would 
not warrant a compensable evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.

Under newly revised Diagnostic Code 7805, scars, other, are 
to be rated based on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  Since there 
was a change in regulation during the pendency of this 
appeal, the Board will consider each version of the 
regulation.  The effective date of a liberalizing VA issue 
may be no earlier than the effective date of the regulation.

Limitation of flexion of the major forearm (elbow) is rated 0 
percent when limited to 110 degrees, 10 percent when limited 
to 100 degrees, 20 percent when limited to 90 degrees, 30 
percent when limited to 70 degrees, 40 percent when limited 
to 55 degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, Code 5206.

A 10 percent evaluation is warranted when extension of the 
forearm of the major upper extremity is limited by 45 
degrees, and a 20 percent evaluation requires that extension 
be limited by 75 degrees.  (Higher evaluations are available 
for greater limitation of motion.)  38 C.F.R. § 4.71a, Code 
5207.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The AOJ has assigned a 10 percent evaluation for a right 
forearm scar under Diagnostic Code 7804 and a 30 percent 
evaluation for impairment of the right elbow associated with 
the right forearm scar residuals based on limitation of 
motion.  

Diagnostic Code 7804

The Board notes that during the pendency of the veteran's 
appeal, VA's Schedule for Rating Disabilities was amended.  
By regulatory amendment, effective August 30, 2002, changes 
were made to the schedular criteria for evaluating skin 
disabilities, as set forth in 38 C.F.R. §§ 4.118 (2001).  
Regardless, an evaluation in excess of 10 percent is not 
available under Diagnostic Code 7803 or 7804.  The Board 
notes that under either the old or new criteria, scars could 
also be rated based on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
and 7805 (2002) & (2005).

Diagnostic Code 5206

Initially, the Board notes that in a June 2004 rating 
decision, the AOJ assigned a 30 percent evaluation for 
limitation of motion of the veteran's right elbow as a minor 
extremity.  The evidence, however, shows that the veteran is 
right handed.  The April 1999 VA examiner report specifically 
notes the veteran is right hand dominant.  Based on the 
February 2004 VA examination report, showing flexion is 
limited to 60 degrees in the right elbow, a 40 percent 
evaluation is warranted.  The Board notes there was full 
extension and motor function was normal.  

An evaluation in excess of 40 percent is not warranted as the 
evidence shows flexion in not limited to 45 degrees.  The 
Board notes the veteran has pain on motion and has considered 
DeLuca v Brown, 8 Vet. App. 202 (1995).  It is not shown, 
however, that that there is additional functional impairment 
beyond that contemplated by the 40 percent evaluation 
assigned as a result of residuals of the scar.  The Board 
notes that in correspondence received in October 2004, the 
veteran noted he was able to raise his arm to waist height.  
The February 2004 VA examiner stated that motion was 
additionally limited by pain.  However, there is no 
indication that flexion is limited more nearly to 45 degrees.  
Moreover, the examiner noted that supination and pronation 
were normal, and specifically stated the degree of impairment 
of the right arm was moderate.  The examiner also stated that 
the right arm was not limited by fatigue, weakness, lack of 
endurance, or incoordination.  Although outpatient treatment 
records show complaints of pain and weakness of the arm, 
there have been no objective findings warranting a higher 
rating.  Although decreased supination and pronation were 
noted in October 2001, motion was reported to be within full 
limits in February 2005.  No more than slight motor weakness 
has been objectively shown, and there were no neurological 
abnormalities reported on the February 2004 examination.  
Overall, an increased rating based on functional limitation 
is not warranted based on the scheduler criteria and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, supra.

The veteran is competent to report he is worse.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The Board finds the objective medical 
evidence, showing flexion of the right elbow limited to 60 
degrees, to be more probative of the degree of disability.  
Limitation of flexion to 60 degrees for a major upper 
extremity warrants a 40 percent disability evaluation, and to 
that extent, the benefits sought on appeal are granted.  

II.  Service Connection

Lumbar Spine Degenerative Disc Disease

The question in this case is whether the veteran's lumbar 
spine degenerative disc disease is attributable to an in-
service disease or injury.  The available service medical 
records are negative for reference to a back injury.  The 
Board notes that the veteran is service-connected for a right 
arm disability and testified that he sustained a back injury 
at the same time he injured his right arm while serving 
aboard ship during a typhoon.  Transcript at 7 (2003).  In 
addition, a January 2002 VA treatment record notes the 
veteran's history of a back injury during service and the 
February 2004 report of examination notes continuity of back 
symptoms since service.  Based on the veteran's credible 
testimony before the undersigned Veterans Law Judge, coupled 
with the February 2004 VA examiner's opinion that the veteran 
was a reliable historian, the Board accepts that he sustained 
a back injury during service.  The February 2004 VA examiner 
provided a thorough and detailed report, and specifically 
determined that it was more likely than not that the 
veteran's lumbar spine degenerative disc disease was related 
to service.  Consequently, the benefits sought on appeal are 
granted.  

Right Arm Disorder

In order to establish service connection, the evidence must 
show a current disability related by competent evidence to 
in-service disease or injury.  As noted above, the veteran is 
service connected for scar residuals of the right forearm, to 
include limitation of motion of the right elbow.  In regard 
to cervical radiculitis, the evidence establishes that the 
veteran does not have cervical radiculitis of the right upper 
extremity.  While a March 1993 private treatment record 
reflects a diagnosis of cervical radiculitis of the right 
upper extremity, a July 2001 ENG (electroneuromyography) 
showed no evidence of denervation or C8/T1 right cervical 
radiculopathy.  The February 2004 VA examiner specifically 
stated that there was no evidence of cervical radiculitis.  
As noted, the veteran's opinion in regard to medical 
diagnosis is not competent.  Espritu, supra.  Moreover, 
cervical radiculitis affecting the arm is due to cervical 
spine disability and not to disability originating in the 
arm.  Although the evidence reflects some question as to 
whether there is ulnar neuropathy or carpal tunnel syndrome 
affecting the right arm, there has not been identified any 
right arm disorder other than that already service-connected 
for which service connection could be established.  The Board 
finds the objective medical evidence to be more probative as 
to this issue.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  




ORDER

An evaluation in excess of 10 percent for a right forearm 
scar is denied.  

A 40 percent evaluation for impairment of the right elbow 
associated with right forearm scar residuals is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  

Service connection for lumbar spine degenerative disc disease 
is granted.  

Service connection for a right arm disorder other than 
impairment of the right elbow is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


